—Judgment, Supreme Court, Bronx County (Ira Globerman, J.), rendered April 1, 1997, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility, and find that there was ample evidence supporting defendant’s constructive possession of the weapon in question. Concur — Sullivan, J. P., Williams, Mazzarelli, Wallach and Lerner, JJ.